Citation Nr: 1701237	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-26 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to January 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran, his spouse, and his daughter presented testimony at a Board video-conference hearing held in February 2015.  A transcript of that hearing is on file.

In March 2015, the Board found that new and material evidence sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss had been received, and remanded the merits of such claim for additional development.  Upon the case's return to the Board, it was determined that further medical inquiry was necessary to decide the claim.  As such, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in October 2016.  Such opinion was rendered in December 2016.

The Board also notes that, since the Agency of Original Jurisdiction (AOJ) last adjudicated the Veteran's claim for service connection in the July 2016 supplemental statement of the case, additional evidence has been associated with the record.  While the Veteran has not waived AOJ consideration of such evidence, the Board finds that there is no prejudice in proceeding with a decision at this time as such is fully favorable.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

Resolving all doubt in favor of the Veteran, his bilateral hearing loss is etiologically related to his in-service noise exposure.


CONCLUSIONS OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As demonstrated at a March 2012 VA examination, the Veteran has a current diagnosis of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  He claims that such disorder stems from an in-service incident during which he was exposed to gunfire on a pistol range without hearing protection in Austria in 1946.  While he was subsequently assigned a military occupational specialty (MOS) of clerk typist, his MOS when this incident occurred was rifleman.  Thus, the only remaining question is whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.

The Veteran's available service treatment records (STRs) reflect that his hearing acuity was 15/15 upon whispered voice testing at the time of his July 1945 entrance and December 1946 separation examinations.  

The Veteran filed his first claim seeking service connection for hearing loss in August 1964.  The record includes a February 1967 private (uninterpreted) audiological report which revealed evidence of hearing loss and impaired speech recognition.

Following an interview with the Veteran, a review of the record, and audiometric testing, the March 2012 VA examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or the result of an event in service.  The examiner explained that no military hearing tests were located (only 15/15 whisper tests).  It was observed that STRs were silent for any complaints of hearing loss or ear problems and further noted that the Veteran served as a clerk typist and, as such, would not have been exposed significant noise levels.  The examiner pointed out that the first mention of hearing loss was in 1964, 17 years past discharge, and that the Veteran had been denied service connection for hearing loss in 1964, 1967, and 2006.  It was further noted that the Veteran reported having an occupation in construction on Zug Island when he got out of the service, followed by employment in insulation sales, a dance studio, and life insurance sales.  It was also noted that the Veteran reported a history of recreational hunting.  The examiner concluded that, when all of the information was considered, it was less than likely that the current hearing loss was related to military service.  

Subsequent to the March 2012 VA examination, additional evidence consisting of lay statements, medical opinions rendered by the Veteran's private treatment providers, and the Veteran's, his wife's, and his daughter's Board hearing testing was received.  
       
In this regard, in a private medical statement, Dr. L.H. and Dr. R.A.W. indicated that the Veteran was seen in June 2012, with complaints of hearing loss bilaterally.  A history of noise exposure while serving in the military without hearing protection was noted.  It was observed that an audiogram performed in April 2012 showed severe to profound sloping sensorineural hearing loss bilaterally.  The doctors opined that it was at least as likely as not that the Veteran's hearing loss was the result of exposure to acoustic trauma while serving in the military.  Similarly, in an April 2012 record, Dr. R.M. indicated that it was likely that the Veteran's hearing loss is in some part due to acoustic trauma received while on the firing range without ear protection.  Also of record is an April 2013 statement from Dr. M.W. and Dr. R.M. in which it was noted that the Veteran's hearing loss started at a young age while in the military. It was further stated that noise trauma caused by pistol shooting at the range without protection was likely the cause as there was no family history of genetic loss or prior otologic surgeries.
      
Additionally, the Veteran, his wife, and his daughter presented testimony at a Board hearing held in February 2015.  The Veteran reiterated that he believed his hearing loss started while serving in Austria, during training exercises using a .45 pistol, noting that he had problems with the right ear in service.  He stated that he and a buddy (FJD) were stationed together and that the buddy urged him to have his hearing checked, but the Veteran could not recall when that test was done.  The Veteran indicated that his post-service employment was primarily in sales.    
      
Consequently, in March 2015, the Board remanded the Veteran's claim in order to obtain an addendum opinion based on the additionally received evidence.  The Board further found that an addendum opinion was necessary as it was also unclear whether the March 2012 VA examiner had considered the lay and medical statements already of record at the time of the examination.
      
In this regard, lay statements previously of record included those submitted in connection with the Veteran's initial claim in August 1964.  Specifically, at such time, the Veteran's wife stated that she had known the Veteran for the past 8 years and was aware of the fact that his hearing was impaired.  Also presented was a statement of the Veteran's supervisor at work to the effect that he had known the Veteran since February 1960 and has noticed a marked decrease in his hearing ability.  A lay statement of the Veteran's mother-in-law noted the Veteran's trouble hearing the spoken voice both in the home and over the telephone.  
      
In July and November 1966, additional lay statements were received, to include one from the Veteran's father.  He indicated that the Veteran had excellent hearing before entering service, which could be verified by school records.  He stated that he noticed him having hearing difficulty when he returned from service and mentioned that it was obvious to him and others that he sustained hearing loss in service, and the Veteran himself stated that it occurred on the firing range.  He related that the Veteran reported being tested on separation from service, with results showing a hearing deficit of over 10 percent below normal.  Also received in May 1967 was a lay statement from a military comrade (FJD), indicating that the Veteran's hearing loss was obvious to him, and that he recommended to the Veteran to have his hearing checked prior to separation.  Further, in a December 2011 lay statement, the Veteran's wife reported that she met the Veteran in the mid-1950's and married him in 1958.  She recalled that, while dating, the Veteran told her she should sit or walk on his left side, as he had a hearing loss in his right ear from when he was in the Army.  
      
Additionally, in December 2011, an undated medical statement of Dr. R.M. indicating that the Veteran's hearing loss more likely than not came from firing arms without hearing protection was received.  

Pursuant to the Board's March 2015 remand, an August 2015 VA addendum opinion was obtained from the March 2012 VA examiner.  In this regard, following a review of the record, the examiner opined that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In reaching such conclusion, the examiner noted that the Veteran reported that he was exposed to noise while on the pistol range in service before he became a clerk typist.  She indicated that, while it is generally accepted that noise exposure can cause hearing loss, hearing loss is certainly not universal following noise exposure.  The examiner noted that, according to a December 1964 rating decision, "the [V]eteran did not mention hearing impairment at the time of filing his original claim following discharge from service and no complaint of impaired hearing is noted on the examination of May 4, 1948".  Rather, the examiner noted that the first mention of hearing loss is in 1964, 17 years past discharge.  In this regard, she found that the lay statements provided all refer to associations with Veteran in the 1960s.  The examiner noted that the June 1967 rating decision confirmed the prior denial and in doing so found the present submissions from the Veteran's service comrade and his father is "too general in character to be of great value in establishing service connection for impaired hearing."  The examiner further cited the Institute of Medicine's Landmarks Study on Military Noise Exposure, which found that "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  Therefore, the examiner concluded that, based on the foregoing, it is less than likely that the Veteran's current hearing loss is related to his military noise exposure.
      
However, in rendering her opinion, the examiner did not address the lay statements of record indicating the Veteran's hearing difficulties may have been present prior to the 1960's.  Specifically, she did not consider statements from the Veteran and FJD in which they reported that he experienced hearing loss during service, from his spouse in which she indicated that she had known the Veteran since 1956 and his hearing was impaired since such time, and from his father in which he reported that he recalled the Veteran having difficulty hearing when he returned from service.  Furthermore, she did not address the private opinions noted previously despite being requested to do so.  Finally, the examiner did not provide an opinion as to whether the Veteran's hearing loss manifested within one year after his discharge from active duty.

Therefore, in October 2016, the Board requested a VA expert opinion as to whether the Veteran's bilateral hearing loss was related to his military service.  In forming her December 2016 opinion, the examiner noted the results of whispered voice hearing tests conducted during the Veteran's service, the Veteran's MOS, and the in-service incident during which he was exposed to gunfire on a pistol range without hearing protection in Austria in 1946.  She then quoted from the Clinician's Guide to C&P Examinations, which noted that the whispered voice test is not the favored method for testing hearing.  Specifically, she noted that "qualitative procedures," such as the whispered voice test, "do not substitute for calibrated audiometry as measures of hearing impairment or disability."  Further, she noted that the whispered voice test is "inherently insensitive to high frequency hearing loss, the type of hearing loss most commonly caused by noise exposure."  She concluded that, in light of the above information, and in the absence of quantitative audiometric data for the Veteran, she would rely on his reports of experiencing hearing loss in-service.  As a result, she concluded that the Veteran's hearing loss was aggravated by military noise exposure.

The Board finds the December 2016 opinion to be the most probative opinion of record addressing the etiology of the Veteran's bilateral hearing loss as the examiner, in forming the opinion, as directed by the Board, considered the lay statements of records.  While the examiner stated that the Veteran's bilateral hearing loss was "aggravated" by service, the overall intent of her opinion was that the Veteran's bilateral hearing loss is related to service as there is no claim or evidence that his hearing loss preexisted service.  Further, the private medical opinions from Drs. L.H., R.A.W., R.M., and M.W. also find that it is least as likely as not that the Veteran's bilateral hearing loss is related to service.  Again, each of these opinions considers the Veteran's and other lay statements of record and the Board accords each opinion some probative weight.  

The Board assigns less probative weight to the March 2012 and August 2015 VA medical opinions as those opinions did not consider the lay testimony of record.  While these VA opinions did note the absence of in-service evidence of a hearing disability, the absence of such is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, supra.  Accordingly, the March 2012 and August 2015 VA examination reports have somewhat limited probative value.

Further, the Board finds the lay statements of record with respect to noise exposure and the onset of hearing loss symptoms to be credible.  The Board notes that lay witnesses are competent to provide testimony or statements related to symptoms or facts of events that the lay witness observed and is within his realm of personal knowledge but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The various lay statements that the Veteran has submitted detail hearing loss symptoms to the mid-1950's or earlier and demonstrate a consistent pattern of hearing loss.  They are very probative as to the early onset of hearing loss and, with the medical opinions of record, demonstrate that it is at least as likely as not that the Veteran's bilateral hearing loss is related to his service.

Thus, for the reasons described above, the Board resolves all doubt in the Veteran's favor and concludes that his current bilateral ear hearing loss is related to his noise exposure in service.  Consequently, service connection for bilateral hearing loss is warranted.  

ORDER

Service connection for bilateral hearing loss is granted.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


